DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2018-044425, filed on 03/12/2018 was received with the present application.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters (in corresponding Figures 5-6, 8, 11, and 13) which are not mentioned in the description: 181b, 183b, 185b, 182c, 183d, 652, 653, and 655. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 

Figure 12 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see also Paragraph 0013 of the specification). See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “oil leak part” in claim 6 must be shown or the features canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Fischer (U.S. PGPUB 2017/0356528).

In regards to claim 1, Fischer teach (Figures 1-2) a tensioner (hydraulic tensioning device 1) comprising: a plunger (clamping piston 3) having a plunger hole (piston cavity 5) that is open on a rear side; a housing (housing 2) having a plunger bore (housing bore 4) that is open on a front side and accommodating the plunger (clamping piston 3); a main biasing means (main spring 14) that biases the plunger (camping piston 3) toward the front side; a relief mechanism (pressure relief valve unit 12) that releases oil inside an oil pressure chamber (pressure chamber 6) to an outside of the plunger (clamping piston 3) when oil pressure in the oil pressure chamber (pressure chamber 6) becomes high; the relief mechanism (pressure relief valve unit 12) including a relief valve unit (combined structure of the valve seat 16, valve plate 17, and spring 18) that is inserted in the plunger hole (piston cavity 5) on a front side thereof; an external relief hole (recess 8) that connects a relief-side space (area between the recess 20 on the outflow-side end 21 of the receptacle 15 and the recess 8 on the outflow-side end 10 of the clamping piston 3) of the relief valve unit (combined structure of the valve seat 16, valve plate 17, and spring 18) in the plunger hole (piston cavity 5) with the outside of the plunger (clamping piston 3); and the relief mechanism (pressure relief valve unit 12) further including a fixing member (receptacle 15 with profiling 25) that is located between an outer circumference of the relief valve unit (outer circumferential surface of the valve seat 16) and an inner circumference of the plunger hole (inner circumferential surface of the clamping piston 3, which defines the piston cavity 5); wherein, the fixing member (receptacle 15) is made of resin (paragraph 0009 and claim 9 in Fischer disclose, the receptacle 15 can be constructed preferably from a plastic material), and fixing the relief valve unit (combined structure of the valve seat 16, valve plate 17, and spring 

In regards to claim 2, Fischer teach all intervening claim limitations as shown above. Fischer further teach (Figures 1-2), the fixing member (receptacle 15) formed into an annular shape (as clearly illustrated in figures 1-2) so as to be fitted around the relief valve unit (combined structure of the valve seat 16, valve plate 17, and spring 18) and press-fitted in the plunger hole (piston cavity 5) (see also paragraph 0023). 

In regards to claims 4-5, Fischer teach all intervening claim limitations as shown above. Fischer further teach (Figures 1-2), the fixing member (receptacle 15) including a relief part (recess 20 on the outflow-side end 22 of the receptacle 15) that allows oil to flow between the oil pressure chamber (pressure chamber 6) and the relief-side space of the relief valve unit (area between the recess 20 on the outflow-side end 21 of the receptacle 15 and the recess 8 on the outflow-side end 10 of the clamping piston 3); wherein, the relief part (recess 20) is a relief groove formed in a surface (outer surface on the outflow-side end 22 of the receptacle 15 that face the recess 8 on the clamping piston 3) that makes contact with the inner circumference of the plunger hole (inner surface on the outflow-side end 10 of the clamping piston 3 that faces the pressure relief valve unit 12).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer, in view of Ullein et al. (U.S. Patent 2019/0128389 hereinafter referred to as “Ullein”).

In regards to claim 6, Fischer teach all intervening claim limitations as shown above. Fischer further teach (Figures 1-2), the relief valve unit (combined structure of the valve seat 16, valve plate 17, and spring 18) including a seat member (valve seat 16 the sealing surface 24), a valve member (valve plate 17) that is accommodated in the seat member (valve seat 16), a spring (spring 18) that biases the valve member (valve plate 17), and a stopper member (spring seat 23) that holds the spring (spring 18) inside the seat member (valve seat 16) and that restricts a movement range of the valve member (valve plate 17). However, Fischer fail to teach the valve member (valve plate 17) being a valve ball, a cap member fitted to the seat member (valve seat 16) and retaining said stopper member (spring seat 23), or a cap member including an oil leak part that allows released oil to be discharged to the relief-side space (area between the recess 20 on the outflow-side end 21 of the receptacle 15 and the recess 8 on the outflow-side end 10 of the clamping piston 3). Instead, the stopper member (spring seat 23) of the relief valve unit (combined structure of the valve seat 16, valve plate 17, and spring 18) in Fischer’s disclosure is 
Whereas, Ullein teach (Figure 5) a relief mechanism (pressure relief valve unit 12) in a tensioner (hydraulic tensioning device 1) comprising a relief valve unit (combined structure of the valve receptacle 15, valve seat 16, spring 18, inner guide 30, axially extending connecting pieces 31, and ball 32) and a fixing member (valve receptacle 15); the relief valve unit (combined structure of the valve seat 16, spring 18, inner guide 30, axially extending connecting pieces 31, and ball 32) including a seat member (valve seat 16 with the sealing surface 24), a valve ball (ball 32) that is accommodated in the seat member (valve seat 16), a spring (spring 18) that biases the valve ball (ball 32), a stopper member (axially extending portion of the inner guide 30) that holds the spring (spring 18) and restricts a movement range of the valve ball (ball 32), and a cap member (inner guide 30) that is fitted to the seat member (valve seat 16) and retains the stopper member (axially extending portion of the inner guide 30) inside the seat member (valve seat 16); wherein, the cap member (inner guide 30) also includes an oil leak part (recess 20) that allows released oil to be discharged to the relief-side space (area outside of the discharge end of the pressure relief valve unit 12) (see also paragraphs 0032-0033).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to replace the relief valve unit of the relief mechanism taught by Fischer with the relief valve unit of the relief mechanism suggested by Ullein (which comprises a seat member, a valve ball, a spring, a stopper member, and a cap member with an oil leak part, all having the particular structure, features, arrangement, and/ or orientation recited within claim 6 limitations); specially since the relief valve units of the relief mechanism in both Fischer and Ullein references are designed to function in the exact same .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer, in view of Yoshida et al. (U.S. Patent 2006/0094549 hereinafter referred to as “Yoshida”).

In regards to claim 7, Fischer teach all intervening claim limitations as shown above. Fischer however fail to teach, at least part of the relief valve unit (combined structure of the valve seat 16, valve plate 17, and spring 18) being made of a resin material (in fact, paragraphs 0023 disclose, the valve seat 16 being made of a metallic material).
Nevertheless, Yoshida teach (Figures 1-6) a tensioner (hydraulic tensioner 100) comprising: a plunger (plunger 120) with a plunger hole (hole 121); a housing (housing 110) with a plunger bore (hole 111) for receiving said plunger (plunger 120); and a relief valve unit (valve unit 150) provided in said plunger hole (hole 121); wherein, at least part of said relief valve unit (check ball 151 and the synthetic resin ball guide 152 of the valve unit 150) is made of a resin material (polyamide/ synthetic resin, such as nylon 46, nylon 66, or glass fiber-reinforced 
Thus, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to construct at least part of the relief valve unit of the relief mechanism in the tensioner taught by Fischer from a resin material as suggested by Yoshida. This is advantageous because of certain ideal structural and physical characteristics inherently present in components made of resin materials. For example, resin material are light weight, high strength, inexpensive material that is able to retain shape under high temperature conditions, and can be used to easily manufacture/ machine a component having preferred features, shape, and/ or dimensions.   
	
Claim 1-2 and 4-5 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (U.S. Patent 6,383,103 hereinafter referred to as “Fujimoto”).

In regards to claim 1, Fujimoto teach (Figures 1-2) a tensioner (hydraulic tensioner 1) comprising: a plunger (plunger 3) having a plunger hole (first hollow portion 3a and second hollow portion 3b) that is open on a rear side; a housing (housing 2) having a plunger bore (plunger accommodation bore 4) that is open on a front side and accommodating the plunger (plunger 3); a main biasing means (plunger spring 5) that biases the plunger (plunger 3) toward the front side; a relief mechanism (relief valve mechanism 10 comprising the orifice member 11 and the relief valve 12) that releases oil inside an oil pressure chamber (high-pressure oil chamber 8) to an outside of the plunger (plunger 3) when oil pressure in the oil pressure chamber 

	
In regards to claim 2, Fujimoto teach all intervening claim limitations as shown above. Fujimoto further teach (Figures 1-2), the fixing member (orifice member 11) formed into an annular shape (as clearly illustrated in figure 1) so as to be fitted around the relief valve unit (relief valve 12) and press-fitted in the plunger hole (first hollow portion 3a and second hollow portion 3b) on the front side thereof (as disclosed in Col. 5, line 49-67)

In regards to claims 4-5, Fujimoto teach all intervening claim limitations as shown above. Fujimoto further teach (Figures 1-2), the fixing member (orifice member 11) including a relief part (helical groove 11B that forms the orifice 11A) that allows oil to flow between the oil pressure chamber (high-pressure oil chamber 8) and the relief-side space (oil reservoir 18) of the relief valve unit (relief valve 12); wherein, the relief part (helical groove 11B) is a relief groove formed in a surface (outer circumferential surface on the large-diameter portion of the orifice member 11) that makes contact with the inner circumference of the plunger hole (inner circumferential surface on the second hollow portion 3b of the plunger 3) (see also Col. 5, line 14-40, Col. 5, line 49-67, and Col. 6, line 23-54) .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, in view of Botez (U.S. PGPUB 2011/0263366).

In regards to claim 3, Fujimoto teach all intervening claim limitations as shown above. Fujimoto further teach (Figures 1-2), the fixing member (orifice member 11) including a holder part (cylindrical sidewall of the orifice member 11 defined by the large-diameter portion and the 
However, Botez teach (Figures 1-2) a tensioner (hydraulic tensioner 10) comprising: a plunger (hollow tensioning piston 30) with a plunger hole (inner cavity of the hollow tensioning piston 30); a housing (tensioner housing 12) with a plunger bore (bore 16) for receiving said plunger (plunger 120); a main biasing means (tensioning spring 38) that biases the plunger (hollow tensioning piston 30) toward the front side; a relief mechanism (pressure relief valve 50) that releases oil inside an oil pressure chamber (high pressure chamber defined with in the hollow tensioning piston 30) to an outside of the plunger (hollow tensioning piston 30) though an external relief hole (pressure relief opening 34 on the piston head 31 of the hollow tensioning piston 30) when oil pressure in the oil pressure chamber (high pressure chamber defined with in the hollow tensioning piston 30) becomes high; wherein, the relief mechanism (pressure relief valve 50) includes a relief valve unit (combined structure of the spring 58, valve ball 60, the valve seat 62, and spring retainer 64) and a fixing member (valve body 52). Botez further teach (Figures 1-2), the fixing member (valve body 52) having a holder part (inner cylindrical sidewall of the valve body 52 that is defined by the flange 54 and the hollow spring guide 55) that holds the relief valve unit (combined structure of the spring 58, valve ball 60, the valve seat 62, and spring retainer 64), a spring seat part (flange 54) that receives an end of the main biasing means 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the fixing member of the relief mechanism in the tensioner taught by Fujimoto in view of Botez in order to provide said fixing member with an appropriately sized/ shaped extension bar (similar to the fixing member of the relief mechanism suggested by Botez); wherein, said extension bar extends from the spring seat and into the main biasing spring so as to enhance the engagement between the fixing member and the main biasing means, and also to prevent excessive bending of said main biasing spring when the main biasing spring becomes compressed during the tensioner operations.

Claim 7 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, in view of Yoshida.

In regards to claim 7, Fujimoto teach all intervening claim limitations as shown above. Fujimoto however fail to teach, at least part of the relief valve unit (relief valve 12) being made of a resin material.
Whereas, Yoshida teach (Figures 1-6) a tensioner (hydraulic tensioner 100) comprising: a plunger (plunger 120) with a plunger hole (hole 121); a housing (housing 110) with a plunger bore (hole 111) for receiving said plunger (plunger 120); and a relief valve unit (valve unit 150) provided in said plunger hole (hole 121); wherein, at least part of said relief valve unit (check ball 151 and the synthetic resin ball guide 152 of the valve unit 150) is made of a resin material (polyamide/ synthetic resin, such as nylon 46, nylon 66, or glass fiber-reinforced nylon) due to 
Therefore, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to construct at least part of the relief valve unit of the relief mechanism in the tensioner taught by Fujimoto from a resin material as suggested by Yoshida. This is advantageous because of certain ideal structural and physical characteristics inherently present in components made of resin materials. For example, resin material are light weight, high strength, inexpensive material that is able to retain shape under high temperature conditions, and can be used to easily manufacture/ machine a component having preferred features, shape, and/ or dimensions.   

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent 6,322,468 teach a tensioner comprising: a housing with a plunger bore, a plunger with a plunger hole, a main biasing spring, an oil pressure chamber, and a relief mechanism; wherein, said relief mechanism includes a relief valve unit and a fixing member. 
U.S. Patent 6,193,623 teach a tensioner comprising: a housing with a plunger bore, a plunger with a plunger hole, a main biasing spring, an oil pressure chamber, and a relief mechanism; wherein, said relief mechanism includes a relief valve unit and a fixing member. 
U.S. PGPUB 2016/0290447 teach a tensioner comprising: a housing with a plunger bore, a plunger with a plunger hole, a main biasing spring, an oil pressure chamber, and a relief mechanism; wherein, said relief mechanism includes a relief valve unit and a fixing member. 
U.S. PGPUB 2020/0116172 teach a tensioner comprising: a housing with a plunger bore, a plunger with a plunger hole, a main biasing spring, an oil pressure chamber, and a relief mechanism; wherein, said relief mechanism includes a relief valve unit and a fixing member. 
U.S. PGPUB 2006/0063625 teach a tensioner comprising: a housing with a plunger bore, a plunger with a plunger hole, a main biasing spring, an oil pressure chamber, and a relief mechanism; wherein, said relief mechanism includes a relief valve unit and a fixing member. 
U.S. PGPUB 2013/0017913 teach a tensioner comprising a relief valve unit that is at least partially made of a resin material.
U.S. PGPUB 2007/0249444 teach a tensioner comprising a relief valve unit that is at least partially made of a resin material.
See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.J.D./Examiner, Art Unit 3654                                            /MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654